UNIT CELL OF FUEL CELL AND METHOD OF MANUFACTURING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 9/29/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(a), (b), and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Applicant's specification discloses that "the foamed body 300 may be made of non-conductive plastic, rubber, ceramic, etc. Specifically, the foamed body 300 may be made of a plastic blowing agent such as polystyrene foam, polyurethane foam, and polyvinyl chloride foam, which is foamed and cured by adding a blowing agent to a resin which is a raw material" (in lines 7-12 of page 16), "when the foamed body 300 is a polymer material or a ceramic material, the foamed body 300 is configured on the outer side surface "o" of the insert 100 in an extruding or injecting molding manner, and then the frame 200 is configured on the outer side surface of the foamed body 300 in an extruding or injecting molding manner,"(in lines 17-22 of page 16), "The polymer resin "PR" forming the frame 200 may penetrate into a part of or all of the foamed body 300 such that the frame 200 and the foamed body 300 are assembled in one body" (lines 2-4 of page 17) and " The foamed body 300 may be formed in a structure in which thin and long synthetic fibers are intertwined to partly cover the outer portion of the insert 100" (lines 4-7 of page 21). 
According to the specification, the foamed body may be formed by combining a blowing agent to a resin which may include polystyrene, polyurethane and polyvinyl chloride. Then, the framed formed by (?) the polymer resin can be assembled with the formed boy (sic) as one piece. The polymer resin may include polystyrene, polyurethane and polyvinyl chloride. That is the foamed body may include a synthetic fiber which is in general made from synthesized polymers of small molecules, by injecting a polymer resin. 
Thus, Applicant respectfully submits that the present specification enables those skilled in the art to practice the recited formed body without undue experimentation.”
The Examiner respectfully traverses. The specifications do not define that the resin are these materials. The cited passage (page 16, lines 7-12) discloses that the plastic blowing agent can be polystyrene foam, polyurethane foam, and polyvinyl chloride foam but there is no disclosure for the polymer resin being made of these materials. Further, there is absolutely no disclosure for the type of materials that make up the “synthetic fibers”. Applicant cites page 21, lines 4-7, yet these vaguely state the synthetic fibers are made of a porous material or, even more vaguely, state they may not be a porous material. Finally, the enablement rejection was made because the synthetic fibers have no enablement in the specifications. The Applicant must address this.
The Applicant discloses: “However, the unit cell inject molds are unable to inject the polymer resin in the way alleged by the Examiner. Morimoto does not disclose the recited foamed body disposed on an outer side surface of the insert and having porosity. As shown in FIG. 11 A (reproduced below), the peripheral edge portion of the polymer electrolyte membrane 1 a is inserted to a slit 2a of the frame member 2 for insertion of the polymer electrolyte membrane and sandwiched therein so that the polymer electrolyte membrane la and the frame member 2 are mechanically combined with each other. Moreover, two molds 61b, 61c of Morimoto are provided as components providing an anode electrode lb and a cathode electrode lc. The anode electrode lb is placed in the mold 61b and the cathode electrode lc is placed in the mold 61c so that the combined polymer electrolyte membrane la and frame member 2 are placed between the mold 61b on the anode side and the mold 61 c on the cathode side.”
The Examiner respectfully traverses. Lundbland already teaches a porous foamed body. Morimoto is merely used to teach the injection of a polymer resin as shown in figure 11f as cited in the previous rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 discloses the use of a synthetic fiber which partly surrounds an outer portion of the insert.
One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite a synthetic fiber which partly surrounds an outer portion of the insert. No specific examples of the workability of any other synthetic fiber material are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of the synthetic fibers requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating an active material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, there are thousands of prior art references that disclose the use of synthetic fibers.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides no working examples for any other of the thousands of possible synthetic fibers.  This factor militates against a finding of enablement for the additional elements.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the Applicant discloses a synthetic fiber which partly surrounds an outer portion of the insert. While this is shown in the drawings, it is not described in sufficient detail which would lead one of ordinary skill in the art to include it. While the specifications disclose the types of materials that can compose the foamed body, there are no examples of a synthetic fiber or why it is even included. In other words, what kind of synthetic fiber is used (Nylon? Aramid?) and why?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lundblad et al. (US 2013/0011766 A1) and further in view of Morimoto et al.  (US 2009/0286121 A1).
Regarding claim 1, Lundblad et al. teach a unit cell of a fuel cell (Abstract), the unit cell comprising: an insert including a membrane electrode assembly (MEA) and a gas diffusion layer (GDL) (Paragraph 0049 and figure 5a disclose an MEA, element 13e, and GDLs, elements 13d and 13g 
a foamed body disposed on an outer side surface of the insert (Fig. 5a, element 13h disclose a porous compressible frame material. Paragraph 0072 discloses that it is a foam.);
and a frame covering an outer side surface of the foamed body (Fig. 5b, element 15 discloses a top plate covering the outer side surface of the porous frame material.). However, Lundblad does not teach such that a polymer resin is injected to the outer side surface of the foamed body while the polymer resin partly penetrates into the foamed body.
Morimoto et al. teach a unit cell injection mold (61c,61b) for fabricating a unit cell of a fuel cell (20) (see fig.2 ,fig.1 la-c; paragraphs [0094-0096]), in which an integrated frame of the unit cell formed by injecting a polymer resin onto an insert (2) (see fig.11f, paragraph [0099]), in which a membrane electrode assembly (15,1c,1b) and a gas diffusion layer (114) are integrated, is formed (see fig.2; paragraphs [0108-0110]) and further, in combination with Lundblad would partly penetrate into the foamed body.
Therefore, it would have been obvious to one of ordinary skill to modify Lundblad et al. with Morimoto in order to provide an improved sealing structure for a fuel cell between an electrolyte membrane-electrode assembly and a conductive separator.
Regarding claims 4 and 5, the combination of Lundblad and Morimoto teach the unit cell of claim 4, wherein the foamed body includes an electrically insulating material and has a porosity greater than those of the MEA and the GDL (Paragraph 0072 discloses PORON 4790-92 which is a polyurethane foam and is insulating. Further, one of ordinary skill in the art knows that this would be more porous than the MEA and GDL being that it is a foam.)

Allowable Subject Matter
Claims 2, 3, and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of these claims is not disclosed in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729